IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 NICOLE EVA GROSS                                 : No. 119 MM 2022
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 JARED ZALMAN MINTZ                               :
                                                  :
                                                  :
 PETITION OF: VIRGINIA HINRICHS                   :
 MCMICHAEL, ESQUIRE                               :

                                         ORDER


PER CURIAM

       AND NOW, this 20th day of December, 2022, the “Application for Leave to

Withdraw as Appellate Counsel” is DISMISSED, as counsel’s name is not set forth in or

endorsed upon the Petition for Allowance of Appeal. Cf. Pa.R.A.P. 1112(f) (providing that

an attorney’s name “set forth in or endorsed upon the petition for allowance of appeal”

effectuates the attorney’s entry of appearance in this Court and generally requiring the

attorney to seek this Court’s leave if she or he later wishes to withdraw).

       The Prothonotary is DIRECTED to process Nicole Eva Gross’ pro se Petition for

Allowance of Appeal in the normal course, including issuing any defect-correction notice.